IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs August 20, 2014

JEFFERY YATES v. STATE OF TENNESSEE AND SHARON C. TAYLOR,
                          WARDEN

                   Appeal from the Circuit Court for Johnson County
                      No. CC13CV133       Robert E. Cupp, Judge




             No. E2014-00163-CCA-R3-HC-FILED-DECEMBER 30, 2014




The petitioner, Jeffery Yates, appeals the trial court’s denial of his petition for habeas corpus
relief. He contends that the court abused its discretion by dismissing his petition without
conducting a hearing. He claims that he is entitled to habeas corpus relief because his current
sentence is illegal because it was enhanced based upon prior illegal sentences and that the
illegal sentences were improperly used to impeach him at trial. After reviewing the record
and the applicable law, we affirm the judgment of the trial court pursuant to Rule 20 of the
Rules of the Court of Criminal Appeals.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
         Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which C AMILLE R.
M CM ULLEN, J., and D AVID A. P ATTERSON, S P. J., joined.

Jeffery Yates, Mountain City, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Brent C. Cherry, Senior Counsel,
for the appellee, State of Tennessee.



                               MEMORANDUM OPINION

                               Facts and Procedural History
        In 1993, the petitioner was convicted of attempted aggravated robbery, especially
aggravated kidnapping, and aggravated kidnapping. The attempted aggravated robbery and
especially aggravated kidnapping took place on December 23, 1991, and the aggravated
kidnapping occurred on December 29, 1991. He received concurrent sentences of five,
eighteen, and ten years, for an effective sentence of eighteen years. On direct appeal, this
court affirmed the convictions. State v. Jeffery Yates, No. 02C01-9307-CR-00164, 1994 WL
466825 (Tenn. Crim. App. Aug. 31, 1994). On June 14, 1994, the petitioner pled guilty to
five counts of aggravated assault and two counts of possession of cocaine. Four of the
aggravated assaults occurred on July 15, 1991, and the fifth occurred on November 8, 1990.
One of the cocaine offenses occurred on May 28, 1991, and the second occurred on March
9, 1993. He received an effective sentence of ten years for his 1994 guilty pleas to be served
concurrently with his eighteen-year sentence for his 1993 convictions. In 2003, the petitioner
was convicted of aggravated robbery, and he was sentenced to serve thirty years as a Range
III, career offender. The trial court found that the petitioner was a career offender based
upon his 1993 and 1994 convictions. This court affirmed the convictions on appeal. State
v. Jeffery Yates, No. W2003-02422-CCA-MR3-CD, 2005 WL 1707974 (Tenn. Crim. App.
Jul. 21, 2005), perm. app. denied (Tenn. Dec. 19, 2005).

       On April 10, 2006, the petitioner filed his first petition for writ of habeas corpus,
alleging that he was released on bail for the offenses he was convicted of in 1994 when he
committed the offenses he was convicted of in 1993 and that his effective eighteen-year
sentence for the 1993 convictions was illegal because he was required to serve it
consecutively to, rather than concurrently with, his ten-year sentence for the 1994 guilty
pleas. Jeffery Yates v. State, No. W2006-00969-CCA-R3-HC, 2007 WL 936117, at *1
(Tenn. Crim. App. Mar. 29, 2007), perm. app. denied (Tenn. Aug. 13, 2007). This court
affirmed the denial of the petition, noting that the judgment forms for the petitioner’s 1993
convictions showed that he committed the offenses in December of 1991 but did not indicate
whether he was on bail when he committed the offenses. Id. at *2. The court further
observed that he did not attach any documents demonstrating that he was released on bail for
the aggravated assault and unlawful possession of cocaine offenses when he committed
attempted aggravated robbery, aggravated kidnapping, and especially aggravated kidnapping.
Id. This court concluded that because the petitioner did not provide documentation
establishing that he committed the 1993 offenses while released on bail, the judgments for
the 1993 convictions were facially valid, and habeas corpus relief was not warranted. Id.

       In 2007, the petitioner filed a second petition for writ of habeas corpus, arguing that
his 1994 convictions used to enhance his 2003 sentence were void. Jeffery Yates v. State,
No. W2007-02868-CCA-R3-HC, 2008 WL 3983111 (Tenn. Crim. App. Aug. 27, 2008),
perm. app. denied (Tenn. Jan. 20, 2009). He claimed that because he was released on bail

                                              2
when he committed the offenses that resulted in his 1994 guilty pleas, the effective ten-year
sentence should have been served consecutively to his 1993 sentence. Id. at *1. This court
affirmed the denial of the petition, stating that:

              The Petitioner is not entitled to habeas corpus relief. It is well-settled
       that “habeas corpus relief is not available for expired sentences that are used
       solely to enhance a subsequent conviction.” See Paul Wilson v. Stephen
       Dotson, Warden, No. W2005-02317-CCA-R3-HC (Tenn. Crim. App., at
       Jackson, May 4, 2006), perm. to appeal denied, (Tenn. Sept. 25, 2006).
       Indeed, in Hickman v. State, 153 S.W.3d 1[6], 23 (Tenn. 2004), our supreme
       court explained:

              A person is not “restrained of liberty” for purposes of the habeas
              corpus statute unless the challenged judgment itself imposes a
              restraint upon the petitioner’s freedom of action or movement.
              Use of the challenged judgment to enhance the sentence
              imposed on a separate conviction is not a restraint on liberty
              sufficient to permit a habeas corpus challenge to the original
              conviction long after the sentence on the original conviction has
              expired.

              ....

               The Petitioner is not currently restrained of his liberty as a result of the
       convictions of which he now complains. He is not entitled to habeas corpus
       relief from a sentence fully served. Rather, a petitioner may only seek habeas
       corpus relief “when the challenged judgment itself imposes a restraint upon the
       petitioner’s freedom of action or movement.” Hickman, 153 S.W.3d at 22.

Id. at *2. On February 18, 2009, the petitioner filed his third petition for writ of habeas
corpus, again claiming that his 1994 convictions should have been served consecutively to
his 1993 convictions. Jeffery Yates v. State, No. W2009-01136-CCA-R3-HC, 2010 WL
4540063 (Tenn. Crim. App. Sept. 24, 2010), perm. app. denied (Tenn. Dec. 22, 2010). He
argued that both sentences were void because he was released on bail for the 1994 offenses
at the time he committed the 1993 offenses, meaning that his effective eighteen-year 1993
sentence should have been served consecutively to his effective ten-year 1994 sentence. Id.
at *3. This court denied relief, noting that a previous panel of the court had concluded that
the petitioner was no longer confined as a result of his 1994 convictions. Id. (citing Jeffery
Yates v. State, 2008 WL 3983111, at *2). This court concluded that “[i]ssues that have been
previously determined may not be relitigated in a subsequent habeas corpus proceeding” and

                                                3
concluded that the petitioner did not state a cognizable claim for habeas corpus relief. Id.
(citing Gant v. State, 507 S.W.2d 133, 137 (Tenn. Crim. App. 1973)).

        In 2011, the petitioner filed a fourth petition for writ of habeas corpus, arguing that
his 2003 conviction for aggravated robbery was void because the trial court did not award
him post-judgment jail credit and classified him as a Range III, career offender based upon
a prior void judgment of conviction. Yates v. Parker, 371 S.W.3d 152, 154 (Tenn. Crim.
App. 2012). This court concluded that claims of post-judgment jail credit were properly
addressed administratively through the Tennessee Department of Correction and did not
present cognizable claims of habeas corpus relief. Id. at 155-56. The court, although noting
that the petitioner did not indicate which of his prior convictions was invalid or state the basis
of the invalidity, held that the petitioner was not entitled to any relief as to his second claim.
Id. at 156. The court observed that challenges to an offender classification should have been
raised on direct appeal because they were similar to a challenge of the sufficiency of the
evidence supporting a conviction and were not appropriately raised through a petition for writ
of habeas corpus. Id. (citations omitted). The court stated that “‘[w]hile a trial court may
make an error in offender classification, the error is not going to render the sentence illegal
so long as the classification falls within the purview of the Sentencing Act.’” Id. (quoting
Cantrell v. Easterling, 346 S.W.3d 445, 458 (Tenn. 2011)).

        On November 13, 2013, the petitioner filed his most recent petition for writ of habeas
corpus in the Johnson County Circuit Court, specifically attacking his 2003 conviction. In
his petition, he stated that the legality of his restraint had not been adjudged in a prior
proceeding, “to the best of [his] knowledge and belief.” He claimed that his 2003 conviction
was void because the trial court did not have authority to use his 1994 convictions to enhance
his sentence or to permit the State to use the convictions to impeach the petitioner when he
testified at his trial. He again argued that his 1994 convictions were void because the
sentences should have been imposed consecutively to his 1993 sentence. The habeas corpus
court granted the State’s motion to dismiss the petition without conducting a hearing or
appointing counsel. The petitioner timely appealed the denial, and we proceed to consider
his claims.

                                         ANALYSIS

       The petitioner argues that the habeas corpus court erred and abused its discretion by
dismissing his petition without holding a hearing to determine whether his thirty-year
sentence for aggravated robbery is illegal and void. Specifically, he contends that his 2003
conviction is void because the trial court did not have the authority to use his 1994
convictions –which he claims are void due to the alleged error in concurrent sentencing – to
enhance his offender classification and that the court did not have the authority to permit the

                                                4
State to impeach the petitioner at trial with his 1994 convictions. Essentially, the petitioner
puts forth the same argument that this court rejected in Yates v. Parker, with the only
differences being that he now includes the conviction that he claims is invalid and his
additional claim that the trial court lacked authority to permit the use of the 1994 convictions
for impeachment purposes. See Yates v. Parker, 371 S.W.3d at 156.

        A habeas corpus petition may be used only to contest void judgments which are
facially invalid because (1) the convicting court was without jurisdiction or authority to
sentence a defendant; or (2) defendant’s sentence has expired. Archer v. State, 851 S.W.2d
157, 164 (Tenn. 1993). Accordingly, the allegation that a trial court erred in admitting
impeaching convictions is not a cognizable claim for habeas corpus relief. The petitioner is
not entitled to relief on this issue.

        “[I]t is a fundamental principle of law that the remedy of habeas corpus may not be
used to resurrect and relitigate matters which have been raised and determined in a prior suit
for habeas corpus, a prior suit for post-conviction relief, or on direct appeal unless a change
in law renders the petitioner’s conviction void.” Freddie Olden v. David Mills, Warden, No.
C.C.A. 332, 1991 WL 59366, at *2 (Tenn. Crim. App. Apr. 12, 1991) (citations omitted).
That is precisely what the petitioner attempts to do here.

        The fact that the petitioner now identifies the conviction which the trial court relied
on to enhance his sentence and which he believes is invalid does not alter this court’s
conclusion in Yates v. Parker. Essentially, the petitioner challenges his offender
classification, which is a factual determination made by the trial court that should be
challenged on direct appeal. See Cantrell, 346 S.W.3d at 451. As long as a sentence is
within the maximum range permitted by the Sentencing Act, an error in offender
classification will not render a sentence illegal. Id. at 458. Because the petitioner’s sentence
does not contravene the Sentencing Act and was an available sentence for the trial court to
impose, there are no jurisdictional defects on the face of the judgment. Accordingly, the
petitioner is not entitled to any relief, as “habeas corpus relief is not available to correct
errors or irregularities in offender classification.” Edwards v. State, 269 S.W.3d 915, 924
(Tenn. 2008).

                                       CONCLUSION

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action is taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case

                                               5
satisfies the criteria of Rule 20. Accordingly, we affirm the judgment of the trial court in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                 _________________________________
                                                 JOHN EVERETT WILLIAMS, JUDGE




                                             6